SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

883
CAF 12-00272
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JOSE CEDENO,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BONNIE KNOWLTON, RESPONDENT-RESPONDENT.


THOMAS N. MARTIN, ROCHESTER, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered April 25, 2011 in a proceeding
pursuant to Family Court Act article 4. The order denied the
objections of petitioner to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Contrary to petitioner father’s contention, Family
Court properly denied his objections to the Support Magistrate’s order
that, after a hearing, determined that the parties’ child was not
emancipated and continued the father’s child support obligation until
the child turned 21 years of age. “A parent is obligated to support
his or her child until the age of 21 (see Family Ct Act § 413) unless
the child becomes emancipated, which occurs once the child becomes
economically independent through employment and is self-supporting”
(Matter of Smith v Smith, 85 AD3d 1188, 1188; see Matter of Drumm v
Drumm, 88 AD3d 1110, 1112-1113; Matter of Burr v Fellner, 73 AD3d
1041, 1041-1042; Matter of Thomas B. v Lydia D., 69 AD3d 24, 28).
Here, although the parties’ child worked on a full-time basis and
filed individual income tax returns, the fact that respondent mother
continued to pay for the child’s food, gas, and cell phone
demonstrates that the child was not economically independent and self-
supporting (see Drumm, 88 AD3d at 1113; Smith, 85 AD3d at 1188-1189;
Thomas B., 69 AD3d at 31; cf. Matter of Lowe v Lowe, 67 AD3d 682, 683;
Matter of Fortunato v Fortunato, 242 AD2d 720, 721).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court